Citation Nr: 1722413	
Decision Date: 06/16/17    Archive Date: 06/29/17

DOCKET NO.  11-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for loss of hearing, to include as due to service-connected disability.

2.  Entitlement to service connection for loss of voice, to include as due to service-connected disability.

3.  Entitlement to service connection for herpes simplex.

4.  Entitlement to service connection for hepatitis B.

5.  Entitlement to service connection for an acquired psychiatric disability, to include depression, and to include as due to service-connected disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim of March 2009 for "depression" has been characterized broadly as one relating to an acquired psychiatric disability.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Herpes simplex

The Veteran seeks service connection for herpes simplex that he alleges was diagnosed during service.  See Veteran's claim of July 2008; Veteran's statement of October 2008.  The Veteran's service treatment records (STRs) indicate a diagnosis of "chancroid versus herpes" in April 1984.  The Board notes that some of the Veteran's STRs are partially or completely illegible due to poor physical quality.  A VA note preceding the scanned STRs in VBMS advises that they represent the best copies available and that the defects are in the original documents received in the Veteran's claims file.

In June 2009, the Veteran underwent a VA examination for skin diseases other than scars.  The VA examiner noted the Veteran's report that he had had sex without a condom while on leave in the Philippines in 1985, that upon his return to his base in Okinawa, Japan, he was diagnosed with and treated for herpes, and that since then he has had herpes outbreaks that occur three or four times a year, last a few weeks, and resolve spontaneously.  The VA examiner found no evidence of viral lesions, specifically herpes simplex, upon examination of the Veteran.  While the medical history section of the report refers to the Veteran's "chronic intermittent condition," the VA examiner's diagnosis refers only to the history provided by the Veteran and makes no independent medical finding of herpes.  A nexus opinion was not requested or provided.  In light of the foregoing, a VA medical opinion is required to address the likelihood that any current herpes of Veteran was incurred or aggravated during active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hepatitis, hearing loss, loss of voice, and acquired psychiatric disability

In July 2008, the Veteran filed a service connection claim for hepatitis B.  The Veteran asserts that he was diagnosed with hepatitis during service.  See Veteran's statement of October 2008.  The Veteran's STRs and undated exit examination report do not cite hepatitis.  In a statement of March 2010, the Veteran reported that he had been diagnosed with hepatitis C and not hepatitis B.  At a November 2014 hearing before a decision review officer at the RO, the Veteran said that he has been diagnosed with hepatitis B at a VA medical center.

The Veteran also seeks service connection for hearing loss, loss of voice, and depression as secondary to herpes simplex.  See Veteran's claim of March 2009.  The Veteran reports having received VA evaluation or treatment for all the preceding claimed disabilities.  See transcript of November 2014 RO hearing at 5, 7, 8.  Thus the record indicates that there may be outstanding VA treatment records pertaining to the Veteran's claimed disabilities.  The claims folder contains no specific request for VA treatment records made by VA.  Currently there are no VA treatment records in VBMS or Virtual VA other than a one-page, August 2006 print out of "no records found" at the Tampa, Florida VA medical center.  While the October 2015 supplemental statement of the case included "VA Medical Center Baltimore outpatient treatment records" in an evidence list, no such records are currently in the Veteran's virtual claims file.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of the Board during the consideration of a claim, regardless of whether those records are in the claimant's claims file.  VA must obtain records in VA's constructive possession.  See Dunn v. West, 11 Vet. App. 462 (1998).  When put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c) (2016); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  In light of the foregoing, the Board concludes that an attempt should be made to identify all outstanding VA treatment records of the Veteran and to associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to obtain from the Veteran the names and addresses of all medical care providers who have evaluated or treated him for hearing loss, loss of voice, herpes, hepatitis, or a psychiatric disorder including depression.  After obtaining proper authorization, obtain any relevant records from these providers in order to ensure that, to the extent possible, complete records from these providers are of record.  

2. Take appropriate steps to obtain from the Veteran's complete, up-to-date VA treatment records, including any outstanding treatment records of VA medical facilities in Tampa, Florida and Baltimore, Maryland.

3. If any private or VA medical records remain unavailable after reasonable efforts, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.

4. Then schedule the Veteran for an appropriate VA examination with a qualified examiner regarding the claim for service connection for herpes.  The claims file must be made available for review by the VA examiner.  All indicated tests must be performed, and all findings reported in detail.  The examiner is specifically requested to set forth the appropriate diagnosis for the claimed herpes disability and to opine as to whether it is at least as likely than as not (that is, a 50 percent probability or greater) that any current disorder (found at any time since the filing of the Veteran's claim in July 2008, even if now resolved) is related to the Veteran's active service.  If there is a medical basis to support or doubt the Veteran's account of the onset and history of his experienced symptoms, the reviewer should provide a reasoned explanation.  A complete rationale for all opinions expressed must be set forth in the examination report.

5. Review the claims file to ensure that all of the foregoing development is completed to the extent possible, and arrange for any additional development deemed warranted.  Thereafter, readjudicate the Veteran's claims.  If any sought benefit remains denied, the Veteran and his representative must be provided a supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




